Citation Nr: 0012697	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the right temple.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left eye.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968, and from February 1991 to September 1991.  He also had 
inactive and active duty for training with the United States 
Marine Corps Reserve.  The veteran served in the Republic of 
Vietnam from July 1966 to July 1967 as a draftsman and motor 
vehicle driver.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In a decision dated January 29, 1997, the 
Board denied the appellant's claims seeking entitlement to 
service connection for residuals of a gunshot wound to the 
right temple, residuals of a shell fragment wound to the left 
eye and for low and mid-back disorders.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In October 1998, counsel 
for the appellant and VA filed a "Motion for Partial Summary 
Affirmance, Partial Remand, For Acceptance of this Motion in 
Lieu Of a Brief, And For a Stay of Proceedings" pending a 
ruling on the motion.  An Order of the Court dated in August 
1999 granted the motion for remand with respect to the 
veteran's claims for service connection for residuals of a 
gunshot would to the right temple and residuals of a shell 
fragment wound to the left eye and affirmed the Board's 
denial of service connection for low and mid-back disorders.  
The claims for service connection for residuals of a gunshot 
wound to the right temple and for residuals of a shell 
fragment wound to the left eye were remanded to the Board for 
further development, to include the application of 
38 U.S.C.A. § 1154(b)(West 1991), in accordance with the 
Court's order. 



FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his active duty service in Vietnam.

2.  Chronic residuals of a right temple gunshot wound were 
not demonstrated during the veteran's active duty service, 
and no current residuals have been associated with such 
service except by an examiner who relied on an 
unsubstantiated history and who engaged in unwarranted 
speculation.  

3.  Left eye shell fragment wound residuals were not 
demonstrated during the veteran's active duty service, and no 
current residuals have been associated with such service.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a gunshot wound to the right temple 
were not incurred or aggravated during the veteran's military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(b), 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  Chronic left eye shell fragment wound residuals were not 
incurred or aggravated during the veteran's military service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 1154(b), 5107; 38 C.F.R. 
§ 3.303. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends, in essence, that he was "shot in the 
temple" and received shrapnel to the left eye while in 
Vietnam in 1965 and, as a result, he has headaches and 
occasional blurred vision.  

Service personnel records reflect that the veteran served on 
active duty from July 1965 to July 1968, and from February 
1991 to September 1991.  The veteran participated in the 
Counter-Insurgence Operation in the Republic of Vietnam from 
July 22, 1966 to July 19, 1967.  While in Vietnam he was a 
draftsman and a motor vehicle driver.  The appellant is noted 
to have applied for conscientious objector status prior to 
his deployment to Vietnam.  The veteran also had inactive and 
active duty for training with the United States Marine Corps 
Reserve.  

The veteran was awarded the National Defense Service Medal, 
the Vietnam Service Medal, the Vietnam Campaign Medal, the 
Rifle Marksman Badge, Good Conduct Medal and the Republic of 
Vietnam Cross of Gallantry with Palm.  

A review of the service medical records reflects that in 
February 1967, the appellant had three sutures removed.  At 
that time, the veteran was stationed in Vietnam with the 5th 
Communications Battalion.  The etiology of the sutures was 
not recorded. June 1966 examination reports reflect that the 
veteran had several marks on the back of his head.  A July 
1968 examination report reflects that the veteran's head and 
eyes were normal.  The only noted scar was a left upper arm 
vaccination scar.  

Between April 1970 and August 1980, the veteran was 
periodically examined for his service with the United States 
Marine Corps Reserves.  These reports are devoid of any 
complaints or findings pertaining to any residuals of a right 
temple gunshot wound or for residuals of a shell fragment 
wound to the left eye.  A July 1972 examination report 
reflects that the veteran had three one inch scars on the top 
of his head. 

In April 1980, the veteran was seen in the medical clinic at 
a branch of the Naval Medical Clinic after he had been struck 
in the right eye with a softball.  Physical examination 
revealed no evidence of any orbit fracture, however, the eye 
was swollen as well as black and blue.  The initial 
impression was traumatic hematoma.  Following this initial 
impression, the veteran was periodically seen for follow-up, 
and by the end of April 1980, the examiner noted that visual 
acuity had not appreciably changed "since 1976-1979."  The 
impression was that the examination indicated resolution of 
minor orbital trauma, but the veteran continued to complain 
of right eye pain.  In May 1980, the veteran complained of 
blurred trauma to the right orbit.  An examination of the 
right eye was unremarkable, however, the veteran complained 
of a sharp pain.

Medical records, submitted by Robert H. Ingham, M.D., and 
James A. Raikes, M.D., dated in 1980, are devoid of any 
subjective complaints or objective findings relating to 
residuals of a shell fragment wound to the left eye and for 
residuals of a gunshot wound of the right temple.  

A July 1981 reenlistment examination for the United States 
Marine Corps Reserves reflects that the veteran had a 1/2 inch 
scar on the right side of his right eyelid.  

A February 1984 reserve physical examination report reflects 
that the veteran had scars over both eyes.  An examination of 
the head was normal.  

During a July 1987 reserve reenlistment examination, the 
veteran's head, face, scalp and eyes were evaluated as 
normal.  A scar at the right eye brow was noted.

A June 1990 reenlistment examination report reflects that the 
veteran had six stitches above his right eye, and scars on 
the top back of the head.  His head and eyes were clinically 
evaluated as normal.  On a Report of Medical History, the 
veteran related that he did not have, and had never had, 
swollen or painful joints, frequent or severe headaches, eye 
trouble or a head injury.  

On an October 1991 application for compensation, the veteran 
reported that he had sustained a gunshot wound in the right 
temple and shrapnel in the left eye.

Medical records, submitted by the Oakland General Hospital; 
Roger B. Fenton, D.O.; E.N.T. Surgical Associates; Warren 
Brandes, D.O.; and Michigan Institute of Neurology Division, 
dating from October 1991 to November 1992, pertinently 
reflect that the veteran was primarily seen for an unrelated 
disorder.

A February 1993 VA general medical compensation examination 
report reflects that the veteran reporting having sustained a 
gunshot wound to the right eye in 1966, and that he has had 
headaches ever since.  Examination was negative for the head, 
face, and neck.  During the visual component of the 
examination, the veteran complained of slight pain in the 
left eye, and presented a history of an injury to the left 
eye.  The diagnosis was two small retinal holes that were 
well pigmented around and did not need laser, and that there 
was no decrease in vision secondary to retinal holes.  The 
examiner noted that it was "possible" that the retinal 
holes were due to trauma.  At the miscellaneous neurological 
component of the examination, the veteran indicated that in 
service he was shot "through the right eye area" and 
sustained about six stitches.  Neurological examination noted 
a small scar above the right eye which was hardly seen.  The 
pertinent diagnosis was status-post injury above the right 
eye injury from Vietnam.  

During a June 1993 reenlistment examination for the reserves, 
the veteran's head and eyes were normal.  It was noted that 
the veteran had a one and a half inch scar above his right 
eye.  On a Report of Medical History, the veteran denied 
having any eye trouble, an injury to the head or frequent or 
severe headaches.  

During an August 1995 hearing at the RO in Detroit, Michigan, 
the veteran testified that he had received a gunshot wound to 
the right eye during combat, and that he received twenty six 
stitches.  He reported that the gunshot "grazed" his right 
eye and had split it open.  As a result of the gunshot wound 
to the right eye, the appellant testified that he had 
headaches and occasional blurry vision, which affected his 
reserve duties.  He reported that he did not receive the 
Purple Heart because it could not be determined whether or 
not his wound was sustained under enemy or friendly fire.  
The veteran related that he had sustained a shell fragment 
wound to the left eye and that he currently had two little 
pinholes as a result thereof.  He maintained that he was 
prescribed glasses because of the shell fragment wound to the 
left eye. 


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for the disabilities at issue are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a). 
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under the provisions of 38 U.S.C.A. § 1154(b), service 
connection may be established in the absence of confirming 
service medical record entries where there is satisfactory 
lay or other evidence that an injury or disease was acquired 
in combat, if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  See 
38 C.F.R. § 3.304(d) (implementing the statute). However, the 
Court has interpreted 38 U.S.C.A. § 1154(b) as providing a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not to the questions of 
whether the veteran has a current disability or whether 
current disability is linked to the incident in service; as 
to both of these questions, competent medical evidence is 
required.  Velez v. West, 11 Vet. App. 148, 154 (1998), and 
cases cited therein.  Section 1154(b) "provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition." Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

At the outset, the Board notes the veteran's contention that 
he sustained a gunshot wound to the right temple, and that he 
incurred a shell fragment wound to the left eye as a result 
of combat with the enemy during his active service in 
Vietnam.  However, service medical and personnel records make 
no reference to the veteran ever engaging in combat with the 
enemy and indeed contradict these assertions.  In this 
regard, there is no credible evidence that the appellant was 
ever awarded any award such as the Bronze Star Medal with 
valor device, or a Purple Heart due to a inservice gunshot to 
the right temple or a shell fragment wound to the left eye.  
Rather the veteran was simply awarded the Vietnam Service 
Medal, the Vietnam Campaign Medal and the Vietnam Cross of 
Gallantry with Palm after he had returned stateside.  

The Vietnam Service Medal was awarded to all members of the 
Armed Forces of the United States serving in Vietnam and 
contiguous waters or airspace thereover, after 3 July 1965 
through 28 March 1973.  Members of the Armed Forces of the 
United States in Thailand, Laos, or Cambodia, or the airspace 
thereover, during the same period and serving in direct 
support of operations in Vietnam were also eligible for this 
award.  To be eligible for award of the medal, an individual 
must have been (1) attached to or regularly serve for one or 
more days with an organization participating in or directly 
supporting military operations; (2) attached to or regularly 
serve for one or more days aboard a naval vessel directly 
supporting military operations; (3) actually participated as 
a crewmember in one or more aerial flights into airspace 
above Vietnam and contiguous waters directly supporting 
military operations; (4) served on temporary duty for 30 
consecutive days or 60 nonconsecutive days in Vietnam or 
contiguous areas, except that the time limit may be waived 
for personnel participating in actual combat operations.  
SECNAVINST 1650.1

The veteran was also awarded the Republic of Vietnam Campaign 
Medal.  This medal was awarded to personnel who met one of 
the following requirements: (a) Served in the Republic of 
Vietnam for six months during the period of 1 March 1961 and 
28 March 1973; (b) Served outside the geographical limits of 
the Republic of Vietnam and contributed direct combat support 
to the Republic of Vietnam and Armed Forces for six months.  
Such individuals must have met the criteria established for 
the Armed Forces Expeditionary Medal (for Vietnam) or the 
Vietnam Service Medal, to qualify for the Republic of Vietnam 
Campaign Medal; (c) Six months service was not required for 
individuals who were wounded by hostile forces; killed in 
action or otherwise in line of duty; or captured by hostile 
forces.  Id.

United States military units were individually cited for 
award of the Republic of Vietnam (RVN) Gallantry Cross; 
however, the Vietnamese Government issued the award to all 
units subordinate to Military Assistance Command (MACV) 
during the period 8 February 1962 and 28 March 1973.  This 
permits all personnel who served in Vietnam to wear the RVN 
Gallantry Cross unit citation.  (b) The medal was also 
awarded by the Vietnam Government to military personnel who 
accomplished deeds of valor or displayed heroic conduct while 
fighting the enemy and have been cited individually at the 
regiment, brigade, division, corps, or armed forces level.  
Id.  There is no evidence that the appellant was individually 
cited by the Vietnamese Government for deeds of valor or 
heroic conduct while fighting the enemy.

While the veteran participated in the Counter-Insurgence 
Operation in the Republic of Vietnam from July 1966 to July 
1967, a statement that the veteran engaged in a particular 
"operation" or "campaign" does not, in itself, establish 
that the veteran engaged in combat because such participation 
may encompass both combat and non-combat activities. 
VAOPGCPREC 12-99 (Oct. 18, 1999).  In addition, service 
medical records associated with the veteran's active service 
during the Vietnam era, are completely silent with respect to 
subjective complaints or objective findings of a right temple 
gunshot wound or a shell fragment wound to the left eye.  

While records do reflect that the appellant had three sutures 
removed while he was stationed in Vietnam with the 5th 
Communications Battalion in February 1967, the etiology of 
the sutures was not recorded.  Indeed, at separation from 
active service in July 1968, the veteran's eyes were 
clinically evaluated as normal, and no relevant scar was 
noted.  Moreover, numerous reserve examination reports 
between April 1970 and August 1980, are silent with respect 
to any objective evidence of any right temple area disability 
until July 1981, when a one-half inch scar was observed 
during a reserve reenlistment physical examination.  It was 
not noted by the examiner in 1981 whether or not the scar was 
a result of an in-service gunshot wound.  Overall, the 
service medical records contradict the veteran's contention 
that he sustained a right temple gunshot wound and a shell 
fragment wound to the left eye during his active service 
during the Vietnam era, and the preponderance of evidence 
shows that any scars noted on subsequent reserve examination 
reports are not the result of the appellant's involvement in 
hostile fire in the Republic of Vietnam.  Finally, the 
appellant's military occupations, i.e., draftsman and motor 
vehicle driver, were of a noncombatant nature.  Thus, there 
is no supportive evidence that the veteran ever engaged in 
combat with the enemy in Vietnam and, therefore, 38 U.S.C.A. 
§ 1154(b) is not for application. 

The Board acknowledges the February 1993 VA examiner's 
opinion that it was possible that appellant's two small 
retinal holes of the left eye were a result of trauma.  
However, that opinion was based on an inaccurate history as 
provided by the veteran.  As noted previously, there is no 
evidence that the appellant served in combat, service medical 
records are devoid of any reference to a shell fragment wound 
to the left eye and there is no evidence of any left eye 
disorder until 1993.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, it bears 
emphasis that, without a thorough review of the record, his 
opinion regarding the etiology of the underlying condition 
can be not better than the facts alleged by the veteran.  
Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is 
mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Accordingly, as an examination based on an 
inaccurate history is unreliable for rating purposes, West v. 
Brown, 7 Vet. App. 70, 78 (1994), the Board finds that the 
February 1993 examination report may not provide the factual 
basis for an award of service connection for either residuals 
of a right temple gunshot wound or for residuals of a left 
eye shell fragment wound. 

As the only remaining evidence supporting the veteran's 
claims is the testimony offered by the appellant himself, and 
as he is not competent to link any of the claimed 
disabilities to service in light of his lack of specialized 
medical knowledge, Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992), the Board concludes that the preponderance of the 
evidence is against a grant of service connection for 
residuals of a right temple gunshot wound, and left eye shell 
fragment wound residuals.

The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claims of entitlement to service connection for right 
temple gunshot wound residuals and left eye shrapnel wound 
residuals are denied. 



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

